Citation Nr: 1829699	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  09-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with psychotic disorder not otherwise specified (NOS) from December 31, 2006, to May 17, 2012.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) from December 31, 2006, to May 17, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1986 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board denied the Veteran's claim in a December 22, 2016, decision, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion), and a November 2017 Order of the Court vacated the Board's decision that denied the Veteran's claim for an increased initial disability rating above 50 percent for service-connected PTSD with psychotic disorder NOS from December 13, 2006, to May 17, 2012, and a TDIU from December 13, 2006, to May 17, 2012, because it did not address evidence favorable to the Veteran.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's PTSD did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood from December 13, 2006, to May 17, 2012.  

2.  The most probative evidence of record does not reflect that it is at least as likely as not that, during the period from December 13, 2006, to May 17, 2012, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD December 13, 2006, to May 17, 2012, have not been met.  December 13, 2006, to May 17, 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2017).

2.  The criteria for entitlement to a TDIU from December 13, 2006, to May 17, 2012, are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  As the increased rating claim was still pending before the RO at the time of the August 4, 2014, effective date for the new DSM-V criteria, those criteria would apply, but only from August 4, 2014.  The Board finds that it may also still consider DSM-IV throughout the entire time frame on appeal should that criteria be more favorable to the Veteran.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in his social, occupational, or school functioning (e.g., few friends, conflicts with peers or with co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

A March 2007 community care outreach program note reflects that the Veteran was living in an assisted living facility.  He was acceptably neat and clean and was alert and oriented to three spheres.  The Veteran's psychotic symptoms had been reduced drastically from previous levels, and the Veteran was much more emotionally stable and had better reasoning ability than when he was first placed at his residential program.  The note further indicates that the emotional and practical support that the home provided was a major factor in how well the Veteran was doing, and that it was uncertain how well he would do living independently.  The Veteran was independent in all aspects of self-care.  The Veteran was taking a shower every other day and just needed reminders to make his bed.  The note states "he is high-functioning but benefits from the home's emotional support and practical support such as with meal prep, laundry, and administering meds."  It indicates that the Veteran needed help with meal preparation, housekeeping, laundry, money management, shopping, transportation, and home management, but did not need help with using the telephone.  As to the Veteran's social interactions, it indicates that he was friendly, social and outgoing, and cooperative with staff.  Boxes for "Stays to himself; a loner," "Doesn't initiate conversation but will respond to questions," and "Inappropriate behaviors" were all left unmarked.  He was noted to socialize with the residents and staff.  Initially, he stayed to himself and was suspicious of others but was now more comfortable around others.  He was pursuing independent interests and actively participating in planning activities.  In terms of leisure activities, he was taking walks, watching television, and listening to the radio.  In addition, he was going to the flea market on Sundays with another resident, going to the mall at least once or twice a month, and eating out often when at the mall.  He also went bowling with a group earlier in the month and to a buffet restaurant for a group activity."  His friends and family visited him at the residential facility and telephoned him.  Although his parents had not visited lately, he had a phone card and called them every night or every other night.  His relationship with his parents had improved as his condition became more stable.  The note reflects that the Veteran was continuing to do "very well" with the services and support he received from the facility, and that the Veteran reported to a staff member that he felt he could live independently, but did not have any definite plan in mind to leave the facility.

A VA treatment note dated later in March 2007 reflects that the Veteran denied any acute psychotic feelings.  He had no hallucinations and showed no clinical signs of depression.  He also showed no sign of toxicity or side effects from his medication.  He reported that his parents were doing well and that he gets along well with them and had no acute concerns.  On mental status examination, the Veteran was alert and oriented to three spheres, well-kempt and looking neat and clean, cooperative, and normoactive.  His affect was broad and his mood was euthymic.  His thoughts were more coherent.  He did not look acutely psychotic and did not verbalize any active suicidal or homicidal thoughts.  He had no other acute cognitive changes.

A July 2007 VA treatment note reflects that the Veteran reported his parents were doing well, that he was getting along well with them, and that he had no acute concerns.  On mental status examination, he was alert and oriented to three spheres, well-kempt and looking neat and clean, cooperative, and normoactive.  His affect was broad and his mood was euthymic.  His thoughts were more coherent.  He did not look acutely psychotic at the time and did not verbalize any active suicidal or homicidal thoughts or other acute cognitive changes.  He was assigned a GAF score of 40.

A July 2007 community care outreach program note reflects that the Veteran was acceptably neat and clean.  He was alert and oriented to three spheres.  He was independent in all aspects of self-care, and taking a shower every other day.  He only needed reminders to make his bed.   The note indicates that he was high-functioning, but benefitted from the facility's emotional support and practical support such as meal preparation, laundry, and administration of medications.  He needed help with meal preparation, housekeeping, laundry, money management, transportation, and home management.  He did not need help with shopping or using the telephone.  He was friendly, social and outgoing, and cooperative with staff.  Although he initially stayed to himself and was suspicious of others, he was now more comfortable around others.  He was pursuing independent interests and actively participated in planning activities.  In terms of leisure activities, he was taking walks, watching television, and listening to the radio.  In addition, he was going to the mall with another veteran at least once or twice per month to eat or get coffee at a book store.  He recently went with a group to two restaurants.  He also went to a sports game with his sponsor and three of the other residents and attended a Fourth of July program and cook-out at a church.  His friends and family had taken him on outings and contacted him by telephone.  He was calling his parents every night or every other night.  His parents took him home for short visits twice since the previous February.  He had been giving his payee a difficulty time about her controlling his money, and his payee had decided to give him his allowance at the beginning of each month on a trial basis.

In October 2007, the Veteran was living in an adult living facility, and a VA field report indicated that the Veteran was alert and fully oriented during his visit.  Although he was able to perform his instrumental activities of daily living (IADLs), he still received assistance with activities such as housekeeping, laundry, meal preparation, transportation, and money management.  The Veteran stated, however, that he wanted to live independently again so that he would not have to rely upon someone else for his IADLs.  Aside from periods of anger when he did not get his way, the Veteran had not had any major behavioral problems at his facility.  His thought process was logical and goal oriented, and indicated that his major goals were to move out of the facility and also have a social life to attempt to find a "significant other."  

With regards to his capacity to handle funds, the examiner indicated that he would not consider the Veteran competent as he had not demonstrated the capacity to properly manage his finances without help.  As such, the Veteran would be placed under supervised direct payment in order to have an opportunity to demonstrate that he could indeed handle his finances.  The examiner also noted that "[e]mployment or training for gainful employment is not feasible at this time due to the veteran's disabilities."

The February 2008 VA examiner reviewed the record and noted that the Veteran had an inpatient psychiatric admission, primarily for his psychosis, in the spring of 2006.  However, he had had no further inpatient admissions since that time.  In addition, the Veteran's recent psychiatry notes showed that his doctors were saying that he has been relatively emotionally stable, that his psychosis had been under control, and that the Veteran displayed no significant depression or anxiety.  At the examination, the Veteran reported that his medications help with his mood, reduce his anxiety and irritation, and overall make him feel calmer.  He had not worked since his previous VA examination in May 2006 and was living in an assisted living facility with eleven other residents.  He reported that he gets along adequately with those other individuals, though he had no close friendships.  He indicated that he gets along adequately with his parents and calls them on the phone nearly every night and also sees them on holidays.  In terms of leisure pursuits, he reported spending much time watching TV or helping at the assisted living facility.  He voiced a desire to trout fish in the spring or summer.  He occasionally reads a magazine.  He had been exercising for about two months, but the cost of transportation to the exercise facility became prohibitive.  He and others at the assisted living facility go out to eat about once a week.  In addition, they engage in various activities or outings such as bowling on occasion.  In terms of PTSD symptoms, the Veteran reported having war-related nightmares once per month, and intrusive memories about three times per month.  The negative upsetting memories are triggered by things such as hot weather, the anniversary of the Gulf War, and amputees.  Jets and helicopters flying overhead cause significant stress as well.  He avoids watching certain movies and talking about wartime trauma.  He endorsed reduced social interaction, but denied excessive problems with anger and irritability.  He endorsed mild hypervigilance, poor concentration, and hyper startle response to loud sudden noises.

On mental status examination at the February 2008 VA examination, the Veteran's affect was broad, and he periodically smiled and laughed.  His mood was overall euthymic and calm.  There appeared to be no significant impairment of thought processing or communication, which the examiner noted as having been a problem during the Veteran's previous examination in May 2006.  The Veteran denied hallucinations.  The Veteran also reported that he was not paranoid like he used to be.  However the Veteran reported that, about once a week toward the end of his medication dosing cycle, he will occasionally still think the television is sending secret messages and he will begin to try to break down the various words he hears from the television into some kind of code.  This does not particularly distress him, and the thoughts dissipate once he takes his dose of medication.  His eye contact and behavior were appropriate.  He denied any problems with suicidal or homicidal ideation and reported adequately functioning with personal hygiene and basic activities of daily living.  He was oriented and indicated no significant memory impairment or obsessive compulsive behavior.  His speech was mildly tangential, though normal in other ways.  He denied panic attacks and significant problems with depression or excessive anxiety.  The examiner noted that, in the past, the Veteran had had significant problems with impulse control, but that medication seemed to have helped in that regard.  The Veteran reported that in the prior two years he had had three verbal anger outbursts where he may have yelled, cursed, or threatened.  However, he did not throw things or break things anymore.  He reported adequate sleep of about ten hours each night.  The examiner diagnosed the Veteran with psychotic disorder NOS and PTSD, and opined that the psychotic disorder is unrelated to his PTSD.  The examiner assigned a GAF score of 51.

At a March 2008 VA treatment visit, the Veteran denied any acute psychotic feelings or hallucinations.  He showed no clinical signs of depression and denied any side effects from his medications.  On mental status examination, the Veteran was alert and oriented to three spheres, well-kempt and looking neat and clean, cooperative, and normoactive.  His affect was broad and his mood was euthymic.  His thoughts were more coherent.  He did not appear acutely psychotic and did not verbalize any active suicidal or homicidal thoughts.  He had no other acute cognitive changes.  He was assigned a GAF score of 40.

An April 2008 community care outreach program note reflects that the Veteran was acceptably neat and clean and alert and oriented to three spheres.  He was independent in all aspects of self-care.  The note states that the Veteran was "high-functioning but benefits from the home's emotional support and practical support such as with meal prep, laundry, and administration of medications."   The Veteran needed help with meal preparation, housekeeping, laundry, money management, and transportation, but did not need help with shopping or using a telephone.  As to social interactions, he was friendly, social, outgoing, and cooperative.  He was able to pursue independent interests and actively participate in planned activities.  He took walks, watched television, and listened to the radio.  He went with another veteran resident to a mall at least once or twice per month to eat and go to a movie or get coffee at a book store.  He ate out with his sponsor and other residents recently at a steak house and at a buffet restaurant.  He also went bowling and to McDonald's the previous day as part of a group activity.  In terms of friend/family involvement, he would go on outings and talk by telephone.  He would call his parents every night or every other night.  He spent a week with his parents at Christmas and spent three days with them at Easter.  During an in-person meeting, the Veteran was very pleasant and seemed content.  He did not say anything about wanting to leave the facility.

A July 2008 VA treatment note reflects that the Veteran reported feeling good.  His sponsor was present and indicated that she had no acute management concerns.  The Veteran denied any acute psychotic feelings or hallucinations, and showed no clinical signs of depression.  He denied any side effects from his medications.  He reported having a new hobby of fishing.  He looked "sharp, clean, and sporty."  On mental status examination, he was alert and oriented to three spheres, well-kempt, cooperative, and normoactive.  His affect was now broad and his mood was euthymic.  His thoughts were more coherent.  He did not look acutely psychotic and did not verbalize any active suicidal or homicidal thoughts.  He had no other acute cognitive changes.  He was assigned a GAF score of 40.  These same findings were repeated in a November 2008 VA treatment note.

A November 2008 community care outreach program note reflects that the Veteran was acceptably neat and clean and alert and oriented to three spheres.  He stated that he had some paranoia at times, but that the facility's staff and mental health support reportedly kept him stable.  He was independent in all aspects of self-care.  The note states that the Veteran was "high-functioning but benefits from the home's emotional support and practical support such as meal prep, laundry, administration of medications, and transport to VA Medical Center appointments."  The Veteran needed help with meal preparation, housekeeping, laundry, money management, and transportation, but did not need help with shopping or using a telephone.  As to social interactions, he was friendly, social, outgoing, and cooperative.  He was able to pursue independent interests and actively participate in planned activities.  He took walks, went fishing, watched television, and listened to the radio.  He went with another veteran resident to a mall at least once per month to eat and go to a movie or get coffee at a book store.  He ate out with his sponsor and other residents recently at a restaurant on Veterans' Day and at Subway.  An additional trip to a restaurant was planned in the near future.  He also went for pizza with another veteran resident recently, and enjoyed bowling once per month with the other residents and his sponsor.  In terms of friend/family involvement, he would go on outings and talk by telephone.  He would call his parents every night or every other night.  He visited with his parents at their home recently.  During an in-person meeting, the Veteran was very pleasant, friendly, and mannerly.  He seemed content and had no concerns or complaints to express.

A March 2009 VA treatment note reflects that the Veteran reported feeling good.  He appeared with his sponsor, who had no acute management concerns.  The Veteran denied any acute psychotic feelings or hallucinations, and showed no clinical signs of depression.  He looked "sharp, clean, and sporty."   He said that his parents were doing well and that he gets along well with them.  He had no acute concerns.  He was also doing exercise daily.  On mental status examination, he was alert and oriented to three spheres, well-kempt, cooperative, and normoactive.  His affect was now broad and his mood was euthymic.  His thoughts were coherent.  He did not look acutely psychotic and did not verbalize any active suicidal or homicidal thoughts.  He had no other acute cognitive changes.  He was assigned a GAF score of 40.

A June 2009 social worker note reflects that the Veteran had become very upset when a member of the assisted living facility staff left.  However, his sponsor called back later and stated that the Veteran had calmed down, did not want to come to the VA Medical Center, and that the Veteran saw the staff member who left as a friend and would miss her company.

A July 2009 social work note reflects that the Veteran's sponsor had some concerns over the Veteran's ongoing relationship with the staff member who had left and that the Veteran had been invited to spend time with that particular staff member and her family during the upcoming holiday.  However, the Veteran agreed that he would continue to take his medications and would not use drugs while away.  The Veteran's sponsor was also concerned he would spend too much of his money while away.  However, the Veteran was noted as having done well managing his funds so far.  It was explained to the Veteran that, if he did spend too much while away, he would have to accept the fact that he would be short on funds at the end of the month.

A July 2009 VA treatment note reflects that the Veteran was feeling "good."  He denied any acute psychotic feelings or hallucinations and showed no clinical signs of depression.  He again looked "sharp, clean, and sporty."  On mental status examination, he was alert and oriented to three spheres, well-kempt, cooperative, and normoactive.  His affect was broad and his mood was euthymic.  His thoughts were coherent.  He did not look acutely psychotic and did not verbalize any active suicidal or homicidal thoughts.  The Veteran had no other acute cognitive changes and seemed emotionally stable.  He was assigned a GAF score of 40.

Later in July 2009, the Veteran reported experiencing greater depressive symptoms related to his current living situation.  He did not like living in the assisted living facility, but at the same time saw the benefit.  He also reported a recent loss of a close family member, which had a strong impact on his mood.  Overall, he believed his condition was relatively stable.

A July 2009 community care outreach program note reflects that the Veteran was acceptably neat and clean and alert and oriented to three spheres.  He stated that there was some paranoia at times, but that the facility's staff and mental health support kept him stable.  He was independent in all aspects of self-care.  The note states that the Veteran was "high-functioning but benefits from the home's emotional support and practical support such as meal prep, laundry, administration of medications, and transport to VA Medical Center appointments."  The Veteran needed help with meal preparation, housekeeping, laundry, money management, and transportation, but did not need help with shopping or using a telephone.  As to social interactions, he was friendly, social, outgoing, and cooperative.  He was able to pursue independent interests and actively participate in planned activities.  He took walks, went fishing, watched television, and listened to the radio.  He went with another veteran resident to a mall at least once per month to eat and go to a movie or get coffee at a book store.  He recently went to a buffet restaurant and to a sports game.  In terms of friend/family involvement, he would go on outings and talk by telephone.  He would call his parents every night or every other night.  He and his father went to a VA Medical Center for a commemorative service during which his uncle was mentioned.  The Veteran spoke briefly at the event about his uncle in front of approximately 70 people.  He had received a call from his sister and was planning to visit her.  He was keeping in touch with the staff member who left and had become more accepting of her departure.  The Veteran was described as very mannerly and friendly.

A September 2009 VA social work note reflects that the Veteran was looking for an independent living space.  However, his poor credit rating was negatively impacting his eligibility for apartments.

In November 2009, he was not acutely homicidal, suicidal, or psychotic.  He reported that he had moved to an independent living apartment.  According to the Veteran and his social worker, things seemed to be going "okay."  The Veteran stated that his mood was good and that he was staying in touch with friends and family.  He was sleeping about eight hours a night.  He did endorse having some bad dreams, but reported that they were more the exception than the rule.  The Veteran stated that his appetite was good and that he was doing his own grocery shopping.  He indicated that his energy varies in that his energy is very good on some days, but on others he inexplicably feels like he has low energy.  His motivation to do things and to care for himself was good.  He denied any excessive guilt.  He said his concentration was "okay".  He denied any suicidal or homicidal ideation.  He reported concern over the air in his apartment.  He had trouble explaining exactly what worried him, but he stated that he feels a "remnant of being in the Gulf War."  He felt the air in his apartment at times may be contaminated, and coped by turning his air conditioner on when he arrives and then sitting on the back porch for about 30 minutes.  He indicated that his worries about the air do not interfere with anything he does.  Rather, it is just a concern that he did not feel was excessive.  On mental status examination, he was well-dressed and in no acute distress.  He was well-groomed, very pleasant, and cooperative.  His mood was good.  His affect was broad.  His speech was regular in rate, rhythm, and tone.  His thought process was logical and coherent.  He denied auditory or visual hallucinations.  There was no evidence of grandiosity.  The VA clinician opined that the Veteran showed signs of mild paranoia regarding the air in his apartment, but that the paranoia did not seem to be affecting his functioning.  The Veteran was not responding to internal stimuli.  He was not suicidal or homicidal.  His memory seemed intact in all spheres.  His judgment and insight were present and fair.  He was assigned a GAF score of 40.

In January 2010, the Veteran reported that he continued to live independently in an apartment of his own and was doing very well.  He said that his mood continued to be good.  The Veteran was sleeping well and getting about eight hours of sleep per night.  He was also eating well and doing his own grocery shopping and cooking.  He reported good motivation to do things he needs to do.  He was not feeling depressed, hopeless, helpless, or worthless.  He had been getting out of his apartment more and felt that this helps with some of his baseline paranoia.  He indicated that he still worried about the air in his apartment, and he was still coping with this by turning on the air conditioner for about 30 minutes before entering the apartment.  He said that he does not worry so much about this when others are around.  Therefore, he had been making an effort to get out more.  He reported going to the race track to watch horses, and was adamant that he did not gamble or drink while there.  He had also been going trout fishing and trying to travel to see his family.  He indicated that he would intermittently feel that the television might be giving him a special message.  The messages are not threatening, and he coped with the feelings by turning on gospel music.  He denied any other auditory or visual hallucinations.  He also denied any thoughts of wanting to hurt himself or anybody else.  On mental status examination, he was well-groomed, well dressed, and in no acute distress.  He was cooperative and very pleasant, very friendly, and kind.  His mood was good and his affect was full.  His speech was regular in rate, rhythm, and tone.  His thought process was logical and coherent.  He was not responding to internal stimuli.  Suicidal and homicidal ideations were absent.  His memory seemed intact in all spheres.  His judgment was found to be present, and his insight into his illness and his psychosis was "actually pretty good" according to the VA clinician.  He was assigned a GAF score of 40.

In March 2010, he reported no acute psychiatric changes.  He reported that his adult nephew recently moved in with him and that the situation had not been too stressful for him.  He continued to endorse feeling that there may be some strange odors in his apartment.  He was coping with this by using aromatherapy candles.  He was also still turning his air conditioner on and waiting outside until he felt that the air was clear.  He also voiced some paranoia that the police may be coming in to look at his apartment while he is not there.  He could not explain why he thought that might be happening and reported that he had not taken any steps to protect himself and that he felt that he coped with the feelings very well.  He said that his mood had been good, as were his sleeping and eating.  He reported good energy.  He indicated that he continued to go fishing on a regular basis and spend time at the library.  He denied any thoughts of wanting to hurt himself or anybody else.  He denied hearing or seeing anything that is not there.  On mental status examination, he was well-dressed and in no acute distress.  He had good hygiene, and was cooperative, pleasant, and in a good mood.  His affect was mildly blunted, but appropriate.  His speech was regular in rate, rhythm, and tone.  His thought process was logical and coherent, though somewhat concrete.  He denied auditory or visual hallucinations.  He also denied any ideas of grandiosity.  He did have a baseline element of paranoia.  He did not respond to internal stimuli.  Suicidal and homicidal ideations were absent.  His memory seemed intact.  His judgment seemed fair and his insight seemed appropriate.  He had no abnormal movements.  The VA clinician indicated that the Veteran's PTSD was under good control and that he was coping fairly well with his baseline paranoia and delusional thoughts.  The Veteran was assigned a GAF score of 45.

In June 2010, the Veteran was not acutely homicidal or suicidal, or overtly psychotic, but did have some delusional beliefs at baseline.  On mental status examination, he was in no acute distress.  He had good hygiene.  He was cooperative and pleasant, and he was in a good mood.  His affect was mildly blunted but appropriate in terms of emotional response.  His speech was regular in rate, rhythm, and tone.  His thought process was logical and coherent, though somewhat concrete.  He denied auditory or visual hallucinations.  He denied any ideas of grandiosity.  He did have a baseline element of paranoia, but was not responding to internal stimuli.  Suicidal and homicidal ideations were absent.  His memory seemed intact.  His judgment seemed fair and his insight seemed appropriate.  The VA clinician indicated that the Veteran's PTSD was under good control and that he was coping fairly well with his baseline paranoia and delusional thoughts on his current medications and with mechanisms such as aromatherapy candles.  The Veteran was assigned a GAF score of 45.

In July 2010, the Veteran stated that he sometimes notices that his keyhole is in a different position, which makes him think that others have been in his home.  He stated that he realizes that this may not be true, but was worried by it at times.  The VA clinician was of the opinion that this paranoia was not very divergent from previous endorsements of paranoia, but that the Veteran voiced frustration over feeling he could not leave his house because "they may come."  The Veteran stated that he did not feel or think that way all of the time.  He also continued to endorse feelings that there may be some strange odors in his apartment and that he coped with the issue by using aromatherapy candles.  He was no longer living with his nephew.  On mental status examination, he was in no acute distress.  He had good hygiene.  He was cooperative and pleasant, and was in a good mood.  His affect was mildly blunted but appropriate in terms of emotional response.  His speech was regular in rate, rhythm, and tone.  His thought process was logical and coherent, though somewhat concrete.  He denied auditory or visual hallucinations.  He denied any ideas of grandiosity.  He did have a baseline element of paranoia, but was not responding to internal stimuli.  Suicidal and homicidal ideations were absent.  His memory seemed intact.  His judgment seemed fair and his insight seemed appropriate.  The VA clinician indicated that the Veteran's PTSD was under good control.  The Veteran was assigned a GAF score of 45.

In August 2010, the Veteran indicated that he continued to feel that people go into his apartment when he is not there, but that he realized there was nothing he could do even if that was happening.  However, he nevertheless felt very safe in his apartment.  He also stated that he realized his suspicions may not be true, but that they worried him at times.  He had taken no measures to protect himself such as buying a weapon or setting a trap.  The VA clinician noted that the paranoia was not very divergent from previously endorsed paranoia and seemed to be an improvement.  The Veteran also continued to endorse feelings that there may be some strange odors in his apartment and that he had been using aromatherapy candles to help him cope with the odors.  He said that the aromatherapy candles helped with the odors but that he worried that they still might be there.  He said that his mood had been good.  He was sleeping and eating well.  He reported good energy.  He continued to go fishing on a regular basis and to spend time at the library.  He denied any thoughts of wanting to hurt himself or anybody else.  He denied hearing or seeing anything that is not there.  He endorsed good medication compliance.  He denies any abnormal movement, overt muscle stiffness, or tardive-like side effects due to medications.  On mental status examination, he was in no acute distress.  He had good hygiene.  He was cooperative and pleasant, and was in a good mood.  His affect was mildly blunted, but appropriate in terms of emotional response.  His speech was regular in rate, rhythm, and tone.  His thought process was logical and coherent, though somewhat concrete.  He denied auditory or visual hallucinations.  He denied any ideas of grandiosity.  He did have a baseline element of paranoia, but was not responding to internal stimuli.  Suicidal and homicidal ideations were absent.  His memory seemed intact.  His judgment seemed fair and his insight seemed appropriate.  The VA clinician indicated that the Veteran's PTSD was under good control.  The Veteran was assigned a GAF score of 45.

In February 2011, the Veteran was mildly anxious but very cooperative and pleasant.  He had good hygiene.  His mood was "ok".  His affect was mildly blunted, but appropriate in terms of his emotional response.  His speech was regular in rate, rhythm, and tone.  His thought process was logical and coherent, though somewhat concrete.  He denied auditory or visual hallucinations.  He also denied any ideas of grandiosity.  He did have a baseline element of paranoia that seemed elevated on the date of the visit, but he was not responding to internal stimuli.  Suicidal and homicidal ideations were absent.  His memory seemed intact, his judgment seemed fair, and his insight seemed fair.  He had poor reality testing in terms of his paranoia.  He had no abnormal movements.  The VA clinician noted that the Veteran had a baseline level of paranoia and delusional thought to be a component of his thought disorder, and voiced concern that the Veteran seemed to be more anxious regarding his delusions than he had been in the past.  The Veteran was assigned a GAF score of 45.

In April 2011, the Veteran was not acutely homicidal or suicidal and was not overtly psychotic.  However, he did have delusional beliefs at baselines.  He continued to relate beliefs that people go into his apartment when he is not there, but endorsed that he realizes there is nothing he can do about that.  He did say that he had started not to feel as safe in his apartment as he once did.  He said that he changed the locks on his doors because "someone came in and put something in my milk."  He did not know who would want to do this, and indicated that he realized the suspicion may not be true.  The VA clinician noted that this paranoia was not very divergent from previously endorsed paranoia content, but that the Veteran did seem more focused on those issues recently.  The Veteran also continued to endorse feeling that there may be some strange odors in his apartment and that he continued to use aromatherapy candles to cope with the odors.  He had also been worried that something on his couch was causing him to itch.  He went out to try to buy a new couch but was denied a credit line, and felt the denial was due to his mental illness and could be a discriminatory practice.  He stated that his mood had been good overall, that he was sleeping and eating well, and that he had good energy.  He had been going fishing on a regular basis, but could no longer do so because he noticed odors there as well.  However, he continued to spend time at the library.  He denied any thoughts of wanting to hurt himself or anybody else.  He also denied hearing or seeing anything that was not there.  On mental status examination, the Veteran was mildly anxious but very cooperative and pleasant.  He had good hygiene.  His mood was "ok."  His affect was mildly blunted but appropriate in terms of his emotional response.  His speech was regular in rate, rhythm, and tone.  His thought process was logical and coherent though somewhat concrete.  He denied auditory or visual hallucinations.  He also denied any ideas of grandiosity.  His paranoia seemed elevated, but he was not responding to internal stimuli.  Suicidal and homicidal ideations were absent.  His memory seemed intact, his judgment seemed fair, and his insight seemed poor.  He had poor reality testing in terms of paranoia.  He had no abnormal movements.  The Veteran was assigned a GAF score of 43.

A VA treatment note dated in July 2011 repeats the same findings as the April 2011 treatment notes, except that the Veteran was again fishing on a regular basis.

In November 2011, the Veteran continued to have persistent delusions that someone was tampering with his food.  He stated that he was concerned that someone injected a tomato with a substance and that there was a gel-like substance in his milk.  He also stated that he often felt a change in temperature while sitting at home and was concerned that someone may be gassing him.  However, the Veteran denied any decrease in his social or occupational functioning.  He reported talking to his family every day.  He was making all his appointments.  He was doing well in his apartment, going grocery shopping, and taking care of himself.  He had been going to kinesiotherapy despite all his concerns of people tampering with his food and people being after him.  He stated that his mood was quite good.  He denied any symptoms of depression or anxiety.  He did not endorse any manic symptoms.  Other than the persistent paranoid delusions regarding his food and concerns about someone gassing him, he denied any psychotic symptoms.  He was able to be slightly accepting that there may be alternate explanations for his suspicions.  For example, he was able to agree to a small degree that the mark on the tomato may have been an insect bite mark and not from someone injecting a substance into the tomato.  The Veteran denied any suicidality or homicidality.  On mental status examination, the Veteran made adequate eye contact throughout the interview.  His speech was fluent, coherent, and of normal rate, rhythm, and tone.  He did not display any psychomotor agitation or retardation.  His affect was congruent to his "very good" mood.  His thought content was devoid of suicidal or homicidal ideations, delusions, or preoccupations other than the delusions previously mentioned.  The Veteran's thought process was somewhat circumstantial regarding his paranoid delusions, but otherwise was quite linear and goal directed.  His attention and concentration were adequate.  He was awake, alert, and oriented to person, place, time, and purpose.  His impulse control was maintained throughout the interview.  His insight and judgment were fair.  The Veteran was assigned a GAF score of 45.  The Veteran agreed to change or increase his medications and dosages.

At a December 2011 home visit, the Veteran was alert, oriented, cooperative, and extremely polite.  He had good eye contact.  He denied thoughts of suicidal or homicidal ideation when asked.  He did not report auditory, visual, or other forms of hallucinations.  His judgment and insight were fair to good.  His mood and affect were congruent.  His behaviors were consistent with the context of the meeting.

At a December 2011 office visit, the Veteran did not endorse any paranoid ideations regarding people injecting poison into his food or letting fumes into his apartment.  He denied even having the paranoid thoughts to begin with, and reported that he felt relief from the thoughts that he had previously had.  He denied any symptoms regarding mood.  He also denied any symptoms regarding depression or anxiety.  He did not endorse any PTSD symptoms, including nightmares, hypervigilance, feelings of numbness or detachment, or having flashbacks or intrusive thoughts. He denied any other psychotic symptoms.  He did not endorse any hallucinations or delusions.  He also denied suicidal ideations or homicidal ideations.  On mental status examination, he had good eye contact throughout the interview.  His speech was fluent, coherent, and normal in rate, rhythm, and tone.  He did not display any psychomotor agitation, retardation, or involuntary movements.  He described his mood as "pretty good", and his affect was congruent to his mood and appropriately labile.  His thought content was devoid of suicidal or homicidal ideations, delusions, or preoccupations.  The patient's thought process was less circumstantial.  He made no mention of paranoid delusions that had previously been discussed.  His thought process was linear and goal directed.  His attention and concentration were adequate.  He was awake, alert, and oriented to person, place, time, and purpose.  The Veteran's impulse control was maintained throughout the entirety of the interview.  His insight and judgment were fair.  The VA clinician noted "the patient is doing very well on medications," and stated that the resolution of the paranoid delusions was a "promising sign."  The Veteran was assigned a GAF score of 57.

In February 2012, the Veteran reported that he was doing very well.  He was in an "exceptional" mood and felt that he was doing quite well on his current doses of medications.  He reported no issues or side effects and requested no changes of any dosages.  He did not report any of the delusions that he reported previously regarding people potentially tampering with his food or putting him under surveillance.  The Veteran denied any disturbance in mood or feelings of helplessness, hopelessness, worthlessness, thoughts of death or dying, poor focus or concentration, poor sleep, or poor appetite.  He further denied any manic episodes or symptoms such as decreased need for sleep, increased energy, increasing goal-directed activity, racing thoughts, rapid or loud pressured speech, indiscretions, or indiscriminate spending of funds.  He also denied any delusions or hallucinations.  He denied any thoughts of wanting to harm himself or others.  On mental status examination, he was in no acute distress.  He was dressed appropriately in casual clothing.  He displayed adequate hygiene.  His speech was fluent and coherent, and of normal rate, rhythm, and tone.  He did not display any psychomotor agitation or retardation.  His thought content was devoid of suicidal ideation, homicidal ideation, delusions, or preoccupations.  His thought process was very linear, logical, and goal-directed.  He described his mood as "really good," and his affect was congruent to his mood.  He was awake, alert, and oriented to person, place, time, and purpose.  He was not responding to internal stimuli.  His attention and concentration were appropriate.  His impulse control was maintained throughout the entirety of the interview.  His insight was intact and his judgment was "fairly good."  The VA clinician noted that the Veteran's paranoid delusions had completely resolved and had remained in remission.  He was deemed stable for outpatient followup and assigned a GAF score of 57.

The May 2012 VA examiner reviewed the record, conducted psychiatric testing, and interviewed the Veteran.  The examiner diagnosed the Veteran with PTSD and psychotic disorder NOS.  He notes that the Veteran had been living in an assisted living facility, but moved out and into his own apartment in October 2009 because he wanted to have increased independence.  Currently, he was living alone and not dating.  He talked with his parents daily.  He did not own a vehicle, and used taxis to get to necessary places.  Socially, he associated with some neighbors, with whom he occasionally went out to eat.  However, he had no close associations with the neighbors.  He occasionally participated with other veterans in activities at a church.  He went fishing once per month, watched television, talked on the telephone, and listened to the radio.  He ran his own errands to the store, and sometimes walked there.  He occasionally went camping with others and went to a sports bar on Friday nights.  He had not worked since about 1999 to 2000.  He had had no further inpatient psychiatric admissions since April 2006.  He was taking medications that reportedly helped his mood and sleep.  The examiner noted the recent psychiatry notes showing the Veteran was doing well in terms of mood and anxiety and was in an "exceptional" mood.  The examiner also noted the medical records reflecting the Veteran's reports of paranoid delusions despite being on antipsychotic medications, but improvement in the symptoms since increases in his medications.

At the examination, the Veteran's affect was broad and his mood was euthymic, although he had some brief inappropriate laughter at one point and he seemed to become more agitated while discussing his paranoid delusions.  His eye contact was normal.  His speech was mildly tangential and seemed occasionally to miss the main point of questions.  He denied any suicidal or homicidal ideation.  He denied significant problems with depression.  His anxiety seemed primarily related to his feelings of being threatened or persecuted.  Regarding the delusional ideas, during the examination, he appeared quite convinced that others break into his apartment and put things in his food to poison or sicken him.  He reported "setting up booby traps" at his front door, not to harm people, but rather to detect whether anyone had tried to enter.  The Veteran keeps his water drains plugged up because he believes that people may be trying to gas him through the drains.  He feels he cannot be at peace due to this persecution.  As to PTSD symptoms, the Veteran endorsed war nightmares a couple times per month and periodic war memories.  In addition, he had war memories and he tended to avoid triggers for those memories, such as war talk and war movies.  He indicated some limited social interaction and seemed to enjoy a few leisure pursuits.  He denied problems with anger and irritability and reported that he sleeps well with medications.  He complained of some decreased concentration and increased startle response.  He endorsed hypervigilance to people being behind him.  The examiner opined that these feelings are likely confounded or overpowered with the much more prominent paranoid delusions from the Veteran's psychotic disorder.  The examiner indicated that the Veteran showed symptoms of anxiety; suspiciousness; mild memory loss, such as forgetting names, directions, or recent events; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting; persistent delusions or hallucinations; and grossly inappropriate behavior.  The examiner opined that the Veteran's psychiatric symptoms result in occupational and social impairment with reduced reliability and productivity and would not render the Veteran unable to secure and maintain gainful employment.  The Veteran was assigned a GAF score of 51.

At a VA treatment visit later in May 2012, the Veteran reported that he was doing fairly well.  Exercise was helping him to relieve stress.  He denied increased or decreased sleep, anhedonia, feelings of guilt, decreased energy, decreased concentration, increased or decreased appetite, psychomotor retardation or agitation, or any suicidal ideation.  Although he did not endorse experiencing any hallucinations, he admitted that he still had some delusional beliefs about people coming in to his apartment and tampering with his food, but stated that those beliefs no longer bothered him much as they did in the past.  He denied any thoughts of harming himself or others.  On mental status examination, he was noted to be fairly groomed and had well-maintained eye contact.  His speech was fluent, coherent, and normal in rate, rhythm, and tone.  His mood was "tired but ok" and his affect was mood-congruent and appropriate.  His thought content was devoid of suicidal ideation or homicidal ideation.  He had chronic delusions that did not cause distress.  His thought process was linear and goal directed.  His impulse control was well-maintained.  His judgment was good and his insight was fairly good.  He was assigned a GAF score of 57.

In August 2012, the Veteran reported having had severe abdominal discomfort the prior day after drinking some soda, and that he thought the soda may have been laced with something.  He had chronic preoccupations with being poisoned or having his medications or foods tampered with.  These preoccupations had improved with an increase in medications.  The Veteran did not endorse any anxious or depressive symptoms.  He did not endorse any other psychotic symptoms.  He denied thoughts of harming himself or others.  On mental status examination, he was fairly groomed.  He had fairly good eye contact.  His speech was considered to be within normal limits.  He described his mood as "I felt sick today."  His affect was restricted but showed fair reactivity and range.  His thought content was devoid of suicidal ideation or homicidal ideation.  His thought processes were linear and goal directed, though not logical when discussing the food preoccupations.  His attention and concentration were well-maintained throughout the interview.  His impulse control was well-maintained.  His insight and judgment were fair.  He was assigned a GAF score of 55.

In September 2016, M. Jenkins, Ph.D., performed a psychological evaluation at the request of the Veteran's representative.  The evaluation included a telephone interview with the Veteran and a review of the Veteran's records.  The stated purpose for the evaluation was to assess the Veteran's psychological functional abilities and limitations as they may relate to his work status, and to determine the severity of his psychiatric disability from December 2006 to May 2012.  The resulting psychological evaluation report includes a summary of the evidence dating from June 1990 through the March 2013 rating decision that increased the Veteran's rating for PTSD to 100 percent from May 18, 2012.  Dr.  Jenkins notes in the report that the Veteran last worked in 1996.  Based on her interview with the Veteran and review of the record, Dr. Jenkins concludes that the Veteran has a long history of nightmares, flashbacks, interpersonal distrust, social isolation, paranoid delusions, and difficulty relating to others.  He has consistently reported symptoms of nightmares, flashbacks, exaggerated startle, avoiding reminders of war trauma, social isolation, restricted range of activities, hypervigilance, and interpersonal distrust.  He has also often reported symptoms of paranoia, especially about being poisoned, though at times he would appear to be free of these symptoms.  His fear of being poisoned or sickened by exposure is likely directly related to his in-service experiences of being exposed to chemicals.  He had few other symptoms besides paranoid delusions, and very rarely reported symptoms of mood disturbance.

As to the Veteran's symptom severity and level of disability, Dr. Jenkins noted that the Veteran had GAF scores of 40 in 2006 and 35 in November 2012, with variable scores of 40 to 55 in between.  Such scores reflect a range in functioning from moderately impaired to very severely impaired.  The Veteran's symptom exacerbation was unpredictable, and he was hospitalized many times for psychiatric symptoms.  He was unable to maintain employment at all from 1996 on.  He was also markedly impaired in terms of functional independence.  He lived with his parents between hospitalizations for many years.  When his behavioral symptoms became intolerable to them, he tried living alone and destroyed his apartment and then lived in a trailer that burned down.  He was homeless for a time, and then spent four years at an assisted living facility before resuming independent living with a guardian for funds and family support.  He never married, and did not have close friendships or intimate relationships.  He relied on a transportation service or walking.  Thus, he consistently showed impaired social and occupational functioning, with marked deficits in self-care and functional independence. He was consistently involved in outpatient mental health treatment, with frequent hospitalizations which were unpredictable in terms of onset and length.  He could not have sustained gainful employment at any point after the onset of these symptoms, as they did result in markedly impaired social relationships, bizarre and aggressive behaviors, and consistent psychosis.  According to the general rating formula for mental disorders, total occupational and social impairment results from persistent delusions or hallucinations, grossly inappropriate behavior, and intermittent inability to perform activities of daily living.  He met criteria for total occupational and social impairment beginning in 1996 and did so continuously until the present time.

Dr. Jenkins further opines that the Veteran became unable to secure and follow any kind of substantially gainful employment on or about 1996 when his psychiatric symptoms worsened and his escalating alcohol use was treated.  He never returned to regular employment after that time, trying a few odd jobs after that but was also unable to sustain that level of employment.  He also had substantial difficulties managing at home, and lived with his parents and at an assisted living facility for many years.  At other times, he was helped to secure places to live and they would be wrecked or burned.  He was homeless at times.  He is presently experiencing a very high level of symptoms of PTSD and psychosis, and is extremely socially isolated.  His overall level of functional impairment is moderate to severe, despite the fact that he is able to perform basic and instrumental activities of daily living.  This level of functional impairment is not consistent with employability at all.  This is not seen as an acute change in functioning, but as a continuation and progression of the chronic psychiatric condition that he has suffered from since 1996.

Initially the Board notes that the Veteran was service connected for psychotic disorder NOS from December 13, 2007, and that prior to that date, he was service connected only for PTSD.  Thus, prior to December 13, 2007, the Veteran's psychiatric symptoms attributable solely to his psychotic disorder NOS are not for consideration in rating his service-connected PTSD.

However, the Board notes that there is conflicting evidence as to whether the Veteran's psychiatric symptoms may clearly be attributed to his PTSD as opposed to his psychotic disorder NOS prior to December 13, 2007.  For example, in the February 2008 and May 2012 VA examination reports, the VA examiner states that it is possible to differentiate which symptoms are attributable to each of the Veteran's psychiatric diagnoses.  On the other hand, a November 2012 VA examiner opined that it is not possible to do so.  In addition, in her psychiatric evaluation report, Dr. Jenkins opines that the Veteran's psychiatric diagnoses have overlapping symptoms that cannot be separated.  Given the conflicting opinions and evidence of record, the Board finds that it is not possible to discern the effects of each psychiatric disability.  Therefore, the Board will attribute the Veteran's psychiatric symptoms prior to December 13, 2007, to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

After considering the evidence of record under the laws and regulations set forth above, the Board finds that, for the period from December 13, 2006, to December 12, 2007, it was not factually ascertainable that an increase in the severity of the Veteran's PTSD occurred such that a rating in excess of 50 percent was warranted.

Specifically, the March 2007 community care outreach program note reflects that the Veteran's psychotic symptoms had been reduced dramatically and that the Veteran was more emotionally stable.  The Veteran was friendly, social, and outgoing.  He was cooperative with staff and was pursuing independent interests and participating in activity planning.  He engaged in leisure activities and went on outings to a flea market, a mall, restaurants, and bowling with other residents of his assisted living facility.  His relationship with his family had improved.  The Veteran indicated that he felt he could live independently.

Furthermore, the October 2007 field report from the adult living facility indicates that the Veteran's competency was only in question with regards to his capacity to handle money.  He was alert and fully functional, and did not exhibit any deficiencies that would indicate his ability to function independently was impaired.  The Veteran did not have any behavioral problems, which suggests that his impulse control was not impaired and he did not have deficiencies with his mood.  There was also no evidence that he had deficiencies in his judgment or thinking, as he expressed a plan to live independently away from the facility and start to socialize.  

The VA treatment notes dating during that period reflect that the Veteran had no acute psychotic feelings and showed no clinical signs of depression.  He was getting along well with his parents.  The Veteran was alert and oriented, well-kempt, and neat looking.  He was clean, cooperative, and normoactive.  His thoughts were coherent, and he did not verbalize any homicidal or suicidal ideations.  He had a broad affect and euthymic mood.

The July 2007 community care outreach program note reflects that he was independent in his self-care, although he benefitted from his assisted living facility's emotional and practical support, such as housekeeping, laundry, money management, transportation, and home management.  He was independent in his shopping.  He was described as friendly, social, and outgoing.  He was becoming more comfortable around others, and was pursuing independent interests and participating in activity planning.  He engaged in leisure activities and went on outings to a flea market, a mall, restaurants, a sports game, and a church cook-out with other residents of his assisted living facility.  He was in regular contact with his parents, and had visited his parents recently.  His payee had recently allowed him to have his full allowance at the beginning of the month, meaning that he was tasked with his own money management.

The evidence dating during the period from December 13, 2006, to December 12, 2007, does not show that it was factually ascertainable that, during that period, the Veteran's PTSD manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran was unemployed during that period, but had a good relationship with his parents, had a broad affect and euthymic mood, and demonstrated normal judgment and thinking in his dealing with others.  In July 2007, the Veteran was allowed to manage his own money to some extent.  Furthermore, the evidence does not show symptoms comparable to the example symptoms listed in the 70 percent rating criteria.  Specifically, the evidence does not show that, during that period, the Veteran experienced suicidal ideation; obsessional rituals that interfered with his routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Thus, the Board finds that it is not factually ascertainable that, during the period from December 13, 2006, to December 12, 2007, the Veteran met the criteria for a 70 percent rating for PTSD.

The evidence dating during the period from December 13, 2006, to December 12, 2007, also does not show that it was factually ascertainable that, during that period, the Veteran's PTSD manifested in total occupational and social impairment.  Rather, the evidence clearly shows that the Veteran planned and participated in social activities with the other residents of his assisted living facility.  These activities included going to the mall, to restaurants, bowling, to the flea market, and to a sporting event.  Furthermore, the evidence does not show symptoms comparable to the example symptoms listed in the 100 percent criteria.  Specifically, the evidence does not show that, during that period, the Veteran experienced gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Thus, the Board finds that it is not factually ascertainable that, during the period from December 13, 2006, to December 12, 2007, the Veteran met the criteria for a 100 percent rating for PTSD.

The Board recognizes that the Veteran was assigned a GAF score of 40 during the period from December 13, 2006, to December 12, 2007, indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that a GAF score is only one component of a veteran's disability picture.  Indeed, the Court has recently held that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-V applies.  See Golden v. Shulkin, 2018 U.S. App. Vet. Claims LEXIS 202, (Vet. App. February 23, 2018).  In this case, the GAF score of 40 is inconsistent with the findings shown on mental status examination and reported in the community care outreach program notes.  The records do not show impairment in reality testing or communication or major impairment in family relations, judgment, thinking, or mood.  In that regard, the Board notes that the Veteran did not begin reporting delusions and paranoia about others contaminating his food and the air in his apartment or entering his apartment while he was away until after December 12, 2007.  The Board therefore assigns greater probative value to the medical evidence and clinical findings in the record, which noted the Veteran's specific reported symptoms, than to the GAF scores of 40.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, do not show that it was factually ascertainable that a rating in excess of 50 percent was warranted at any time during the period from December 13, 2006, to December 12, 2007.

In reaching its conclusion, the Board has also considered Dr. Jenkins's opinion that the Veteran has had total occupational and social impairment since 1996.  However, Dr. Jenkins did not explain in the September 2016 psychological evaluation report what evidence shows that it was factually ascertainable that the Veteran's PTSD manifested to such a severity during the period from December 13, 2006, to December 12, 2007.  As discussed above, the Board finds that the record does not show manifestation of a severity, frequency, and duration comparable to the criteria required for a rating in excess of 50 percent.  In addition, because Dr. Jenkins provided the opinion in September 2016, well after the period in question, the opinion itself does not constitute evidence that it was factually ascertainable that an increase in severity of the Veteran's PTSD occurred during that period.  Accordingly, the Board does not accept Dr. Jenkins's opinion as probative evidence that it was factually ascertainable that there was an increase in the severity of the Veteran's PTSD during the period from December 13, 2006, to December 12, 2007, such that a rating in excess of 50 percent was warranted.

Analysis - December 13, 2007, to May 17, 2012

After considering the evidence of record under the laws and regulations set forth above, the Board finds that, for the period from December 13, 2007, to May 17, 2012, the Veteran's PTSD manifestations were, at worst, no more severe than productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that the Veteran's mood was described throughout that period in positive terms such as euthymic, "ok", good, and even "exceptional".  His affect was at times mildly blunted, but usually described as "broad" or "full."  The Veteran denied problems with irritability at both the February 2008 VA examination and the May 2012 VA examination.  The treatment records do not reflect reports of irritability.  Rather, the treatment notes reflect that the Veteran interacted well with treatment providers.  The community care outreach program notes describe the Veteran as friendly, social, and outgoing.  He reported adequate sleep and eating.  Once the Veteran began living independently, he did consistently describe paranoia and suspicions regarding the air in his apartment and people contaminating his food.  However, he developed coping mechanisms to deal with the suspicions, and indicated that he did not feel his concern was excessive or that it interfered with anything he does.  He also indicated that he does not worry as much about such things when others are around.  His treatment providers opined that the Veteran's paranoia was mild and did not seem to be affecting his functioning.

The record shows that the Veteran has maintained relationships with his parents and was able to socialize with other residents of the assisted living facility when he lived there.  Although he was supported by some of the services provided at that facility, he was able to tend to his own self-care while living there, and even began shopping for himself eventually.  He maintained a variety of leisure activities throughout the period, including fishing and going to the library.  He presented as fully alert and oriented at all times.  He was not observed as having altered mental status or illogical or incoherent speech or thought processes.  He was also not observed as exhibiting signs of hallucination.  There is no indication in the record that the Veteran has been unable to perform activities self-care at any time during the rating period.  There is no indication that he required assistance with any of his activities of daily living once he left the assisted living facility.  The Veteran has presented as at least adequately dressed and groomed at all VA treatment appointments and VA examinations where his appearance is noted.

The Board notes that the May 2012 VA examiner provided an opinion as to the relative severity of the Veteran's PTSD with psychotic disorder NOS that supports the Board's conclusion that the Veteran's symptomatology does not more closely approximate the severity contemplated by the criteria for a rating in excess of 50 percent.  Specifically, the May 2012 VA examiner's opinion that the Veteran's psychiatric symptoms result in occupational and social impairment with reduced reliability and productivity coincides with the criteria for a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD at any time during the period from December 13, 2007, to May 17, 2012.  The Veteran's PTSD with psychotic disorder NOS was not manifested during that period by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record shows that the Veteran's psychotic disorder NOS caused difficulty in work and thinking.  He had suspicions that others were contaminating his food and the air in his apartment and that others were entering his apartment when he was gone.  He also had occasional thoughts that his television was sending him secret messages.   His psychiatric care providers deemed those suspicions to be delusional.  As noted above, he developed coping mechanisms to deal with the suspicions, and indicated that he did not feel his concerns were excessive or that they interfered with anything he does.  In addition, his concerns lessened when he was around others.  Nevertheless, such symptoms demonstrate deficiencies in work and thinking.  However, these symptoms did not cause impairment in school, family relations, judgment, or mood.  In regard to family relations, the record shows that the Veteran kept in touch with his parents by phone, talking with them often.  He visited them as well.  In regard to judgment, the mental status examinations rate the Veteran's judgment at least as fair on all occasions.  In regard to mood, the record shows that the Veteran's mood was described throughout that period in positive terms such as euthymic, "ok", good, and even "exceptional".

Furthermore, the record does not show symptoms comparable to the example symptoms listed in the 70 percent rating criteria.  Specifically, the evidence does not show that, due to his PTSD with psychotic disorder NOS, the Veteran experienced suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  Throughout the medical record for the period in question, the Veteran is noted as having normal speech and thought process.  At all times he has been appropriate in his appearance.  He was able to participate in activities with other residents at his assisted living facility and with others after he left that facility.  The Board acknowledges that in June 2009 the Veteran reportedly became upset when a member of the assisted living facility staff left.  However, there is no indication in the record that the incident involved violence such that it demonstrated symptoms of severity, frequency, and duration consistent with a 70 percent rating.  Overall, the Veteran's demonstrated severity, frequency, and duration of functional impairment most closely approximates the 50 percent rating criteria for the entire period from December 13, 2007, to May 17, 2012.  Therefore, a rating of 70 percent for the PTSD with psychotic disorder NOS was not warranted at any time during that period.  See 38 C.F.R. § 4.7.

The Board acknowledges that the May 2012 VA examiner indicated that the Veteran experiences difficulty in adapting to stressful circumstances including work or work-like settings, and that that symptom is listed as one of the example symptoms under the 70 percent rating criteria.  The examiner also indicated that the Veteran has impaired judgment.  In addition, the Veteran has repeatedly reported symptoms of hypervigilance and paranoia, which may be considered consistent with the 70 percent rating criteria.  However, mental status examinations have consistently documented that the Veteran was negative for signs of paranoia during mental health treatment visits.  Thus, the Veteran's paranoia was not pervasive enough to manifest during mental health treatment visits.  In addition, the record does not reflect that the Veteran's paranoia and hypervigilance symptoms interfered with his routine activities.  The treatment records all note intact judgment.  The Veteran was independent in his self-care and other activities of daily living.  His VA care provider opined that the paranoia was mild and did not seem to be affecting his functioning.  Furthermore, the record shows that, during the period from December 13, 2007, to May 17, 2012, the Veteran interacted appropriately with VA health care providers, VA examiners, and others at all times.  He has also been able to adapt to at least some stressful circumstances, such as moving to an independent apartment outside the assisted living facility and having his adult nephew move in with him.  The record does not show that the Veteran is in a near continuous state of panic that affects his ability to function independently, appropriately, and effectively.  It also does not show that the Veteran's PTSD with psychotic disorder NOS has resulted in disorientation or persistent difficulty adapting to stressful circumstances.  The Board therefore concludes that, despite the May 2012 VA examiner's opinion and the evidence of record reflecting that the Veteran has symptoms of hypervigilance, paranoia, and impaired judgment, the Veteran's demonstrated severity, frequency, and duration of functional impairment does more closely approximate the level of impairment contemplated by the 70 percent rating criteria.  See Vasquez-Claudio, 713 F.3d at 117.

The Board also finds that the Veteran is not entitled to a 100 percent rating for his PTSD with psychotic disorder NOS at any time during the period from December 13, 2007, to May 17, 2012.  The Veteran's PTSD with psychotic disorder NOS did not manifest during that period in symptoms productive of functional impairment comparable to total occupational and social impairment.  The evidence does not demonstrate functional impairment comparable to gross impairment in thought processes or communication; persistent danger of hurting self or others; intermittent inability to be able to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran has exhibited normal thought process at all times.  He has been cooperative with healthcare providers and VA examiners at all times.  He has been able to interact appropriately with treatment providers, VA examiners, and others.  He has maintained good relationships with his parents and has engaged in leisure activities, to include activities done with others.  In short, the Veteran has not shown symptoms productive of impairment comparable to total occupational and social impairment.  Therefore, the Veteran's PTSD with psychotic disorder NOS did not more closely approximate the severity, frequency, and duration contemplated by the criteria for a 100 percent rating, and a rating in excess of 50 percent for the PTSD with psychotic disorder NOS was not warranted at any time during the period from December 13, 2007, to May 17, 2012.  See 38 C.F.R. § 4.7.

The Board recognizes that, after leaving the assisted living facility for an independent apartment, the Veteran reported persistent delusions of believing that others were contaminating his food and the air in the apartment, putting a substance on his sofa, and trying to enter his apartment when he is not there.  In addition, the May 2012 VA examiner indicated that the Veteran demonstrates grossly inappropriate behavior.  As discussed above, the Veteran's delusions did lead him to engage in coping mechanisms such as turning on the air conditioner prior to entering his apartment, setting traps to detect whether others had entered the apartment, and stopping his water drains.  However, the Veteran and his psychiatric care providers indicated that the Veteran's delusions and coping mechanisms did not seem to be affecting his functioning.  Moreover, the record shows that the delusions and coping mechanisms did not result in total occupational and social impairment, as the Veteran was able to engage in leisure pursuits outside the apartment, shop on his own, and plan and participate in social activities despite the delusions and coping mechanisms.  As such, the Board concludes that the Veteran's overall disability picture most closely approximates the level of impairment contemplated by the 50 percent rating criteria despite the reported delusions and behaviors that may be consistent with the example symptoms listed in the 100 percent criteria.  See Vasquez-Claudio, 713 F.3d at 117.

The Board recognizes that the Veteran has not worked since 1996.  The fact that the Veteran's PTSD with psychotic disorder NOS results in occupational impairment has been considered by the Board.  Such impairment is explicitly contemplated by the schedular criteria.  That the Veteran was not working during the period at issue does not by itself define his level of impairment, and does not by itself demonstrate that a rating in excess of 50 percent is warranted.  Specifically, it does not, in and of itself, demonstrate that the Veteran had occupational and social impairment in most areas, or that the Veteran had total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the above discussion, the Board detailed the factors constituting the Veteran's overall disability picture.  The Board has coordinated the Veteran's demonstrated level of impairment with the rating criteria.  See 38 C.F.R. § 4.21; see also Mauerhan, 16 Vet. App. 436.  Although the record shows that the Veteran has not worked since 1996, it also shows that, overall, the Veteran's psychiatric symptomatology does not more closely approximate the level of severity contemplated by the criteria for ratings in excess of 50 percent.  Therefore, the Board finds that the Veteran was not entitled to a rating in excess of 50 percent for the psychotic disorder NOS despite the fact that the Veteran had not worked since 1996.

The Board recognizes that, during the period from December 13, 2007, to May 17, 2012, the Veteran was assigned GAF scores ranging from 40 to 57, indicating moderate to major impairment.  However, as noted previously, a GAF score is only one component of a veteran's disability picture.  Indeed, the Court has recently held that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-V applies.  See Golden v. Shulkin, supra.  As discussed above, the Veteran's overall disability picture most closely approximates the level of impairment contemplated by the 50 percent rating criteria despite the Veteran's delusions and paranoia.  In addition, the GAF scores in the range of 51 to 57 are not inconsistent with the criteria for a 50 percent rating for PTSD with psychotic disorder NOS.  The Board assigns greater probative value to the medical evidence and clinical findings in the record, which noted the Veteran's specific reported symptoms, than to the GAF scores.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are most consistent with a disability rating of no greater than 50 percent.

In reaching its conclusion, the Board has considered Dr. Jenkins's opinion that the Veteran's PTSD with psychotic disorder NOS has manifested in total occupational and social impairment since 1996.  Dr. Jenkin's personally interviewed the Veteran and reviewed the record.  Her report includes an accurate summary of the record.  However, her opinion is found to be inconsistent with the evidence of record.  Specifically, the record does not show that the Veteran has had total social impairment.  Throughout the period at issue, the Veteran maintained a good relationship with his parents; was able to engage in leisure pursuits, to include activities with other residents of his assisted living facility and with others once he left that facility; and interacted appropriately with his care providers, VA examiners, and others at all times.  He is described in the community care outreach program notes as friendly, social, and outgoing.

In addition, the Board observes that, prior to December 13, 2006, the Veteran had psychiatric inpatient admissions, including in early 2006.  An April 2006 note from a social worker at the Veteran's assisted living center states that the Veteran was functioning at a high level, but so disorganized in his thinking that he would have difficulty maintaining an apartment, keeping appointments, and taking his medications, and that the Veteran was suspicious of others.  However, the records dating from December 13, 2006, do not show any psychiatric admissions.  The March 2007 community care outreach program note states that the Veteran's symptoms had been reduced "drastically" and that the Veteran was much more emotionally stable and had better reasoning ability, suggesting significant improvement since his early 2006 admission and the April 2006 social worker's note.  In the rationale she provides to support her opinion, Dr. Jenkins frequently refers to events that occurred prior to December 13, 2006, to include the Veteran living with his parents between hospitalizations "for many years," "frequent hospitalizations which were unpredictable in terms of onset and length," the Veteran destroying his apartment, and the Veteran being homeless for a time.  She also refers to symptoms that are not shown during the period at issue, such as markedly impaired social relationships, bizarre and aggressive behaviors, and consistent psychosis.  She does not explain why such events are indicative of the Veteran's level of functioning during the period at issue despite evidence showing a significant improvement in the Veteran's psychiatric symptoms, emotional stability, and reasoning ability.  Dr. Jenkins also refers to the Veteran's current level of disability, demonstrated in the telephone interview conducted in September 2016.  However, she does not explain why his current level of functioning is indicative of his level of functioning during the period at issue.

Furthermore, the Board disagrees with Dr. Jenkins's reasoning.  For example, Dr. Jenkins cites the Veteran's reliance on a transportation service or on walking to get to places as an indication that the Veteran was markedly impaired in terms of functional independence.  However, the Board interprets the Veteran's use of a transportation service or walking as an indication that he was in fact independent in his functioning.  They demonstrate motivation to leave his residence to engage in leisure pursuits, to attend social events, and to attend medical appointments.

In summary, Dr. Jenkins based her opinion, at least in part, on the Veteran's symptomatology before and after the period at issue.  She did not explain how such symptomatology reflects the Veteran's functioning during the period at issue.  In addition, some of her conclusions are inconsistent with the facts of the case or with alternate, reasonable interpretations of the facts.  As explained above, the evidence dating during the period at issue is inconsistent with a finding of total occupational and social impairment.  In view of the foregoing, the Board does not assign significant probative value to Dr. Jenkins's opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  The Board instead assigns more probative value to the contemporaneous medical evidence and clinical findings in the record, which noted the Veteran's specific reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, do not show that a rating in excess of 50 percent was warranted at any time during the period at issue.

The Board has also considered whether the May 18, 2012, VA examination report demonstrated that the Veteran was entitled to a rating in excess of 50 percent at some point prior to the date of that examination.  The date evidence is submitted or received is irrelevant when considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath, 14 Vet. App. at 35.  The May 2012 VA examiner's findings and opinions are considered in the analysis above.  The symptoms the Veteran endorsed at the May 2012 VA examination and prior thereto, as well as the May 2012 VA examiner's findings and opinions, do not demonstrate that the Veteran's overall disability level more closely approximated the severity contemplated by the criteria for the ratings in excess of 50 percent at any time during the period at issue.  Accordingly, the Board finds that the May 2012 VA examination report does not demonstrate that the Veteran was entitled to a rating in excess of 50 percent at any point during the period at issue prior to the date of that examination.

The Board notes that the Veteran is competent to report symptoms of his PTSD with psychotic disorder NOS, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered his reported symptoms.  However, the Veteran is not competent to render an opinion as to the relative severity of his PTSD with psychotic disorder NOS, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  The Board instead relies on the above-noted competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that a rating in excess of 50 percent is warranted for the Veteran's PTSD with psychotic disorder NOS at any time during the rating period.

In light of the above, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD with psychotic disorder NOS at any time during the period from December 13, 2006, to May 17, 2012.  Thus, staged ratings are not appropriate during that period.  See Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



TDIU  

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it may determine whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, and then refer the issue to the Director, Compensation Service, for a determination in the first instance as to whether the Veteran is entitled to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  See correspondence from the representative, received in September 2016.  The Veteran asserts that Dr. Jenkins's September 2016 psychological evaluation report supports such a finding, and points out that VA awarded him entitlement to a nonservice-connected pension in a March 2004 rating decision based on schizophrenia and anxiety.  The award of that benefit included a legal finding that the Veteran was unemployable.  See id.

From December 13, 2006, through December 12, 2007, the Veteran was service connected for PTSD, rated as 50 percent disabling.  From December 13, 2007, through May 17, 2012, the remainder of the period at issue on appeal, the Veteran was additionally service connected for psychotic disorder NOS.  The Veteran was not awarded a separate rating for the psychotic disorder NOS.  Rather, he was awarded a single rating of 50 percent for PTSD with psychotic disorder.  Thus, throughout the entire period at issue on appeal, the Veteran had a combined disability rating of 50 percent.  Accordingly, the schedular percentage requirements for a TDIU were not met during the relevant period.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board will consider whether the Veteran's service-connected disability prevented him from securing or following a substantially gainful occupation such that consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in May 2012.  On the form, he indicated that he has a high school education and two years of college with no further vocation training.  He last worked full time in 1996 and believes he was unable to secure or follow a substantially gainful occupation from that time due to his PTSD and mental condition, and because he was physically weak.  The Veteran also remarked on the form "I'm on medication."

A Form SSA-831 C3, Disability Determination and Transmittal, dated in December 1998 shows that the Veteran was found disabled for SSA purposes from December 1, 1996, based on schizophrenia and anxiety.

The evidence of record reflects that, from December 13, 2006, the beginning of the period at issue on appeal, through October 2009, the Veteran lived in an assisted living facility.  While living there, the Veteran benefitted from the facility's emotional support and practical support, such as meal preparation, laundry, and administering medications.  In October 2007, the field report noted that the Veteran was service connected for PTSD, but also not service connected for schizophrenia, a seizure disorder, lower leg condition, chronic cystitis, and dermatitis/eczema.  The report further noted that the Veteran last worked for a logging company in 1994, but that employment or training for gainful employment was not feasible at the time due to his disabilities.  

Nevertheless, the records dating during that period reflect that he was "friendly, social, and outgoing," and was cooperative with staff.  He was able to maintain a relationship with his parents and to engage in social and leisure activities outside of the facility.  The February 2008 VA examiner noted that the Veteran's recent psychiatry notes indicated that the Veteran had been relatively stable, that his psychosis had been under control, and that he displayed no significant depression or anxiety.  At the February 2008 VA examination, the Veteran reported that he was getting along with others adequately.  He avoided activities that triggered upsetting memories of his active service, such as watching certain movies and talking of wartime trauma.  He endorsed reduced social interaction, but denied excessive problems with anger and irritability.  He also endorsed mild hypervigilance, poor concentration, and hyper startle response to loud sudden noises.  On mental status examination he had a broad affect and euthymic mood.  He did not appear to have any significant impairment of thought processing or communication.  He was no longer having impulse control problems.

Following his departure from the assisted living facility in October 2009, the Veteran maintained an independent residence.  The Veteran often endorsed paranoia and delusions, to include that his food and the air in his apartment were being contaminated and that others were entering his apartment when he was not there.  However, the Veteran developed coping mechanisms for these feelings.  Moreover, he indicated that his worries did interfere with his activities, and that the Veteran did not worry as much when others are around.  The Veteran was able to engage in leisure pursuits and social activities, and went fishing.  He was independent in his shopping and his other activities of daily living.  He showed no sign of memory difficulties.  He was cooperative with care providers at all times, and had logical and coherent thought processes.  Although the Veteran may have had psychotic episodes prior to December 13, 2006, the record does not show any such episodes from December 13, 2006, to May 17, 2012.

At the May 2012 VA examination, he reported running his own errands, occasionally going camping with others, and going to a sports bar on Friday nights.  He further reported "setting up booby traps" at his front door, not to harm people, but rather to detect whether anyone had tried to enter.  He also reported avoiding triggers for stressful memories of his active service.  He indicated some limited social interaction and seemed to enjoy a few leisure pursuits.  He denied problems with anger and irritability and reported that he sleeps well with medications.  He complained of some decreased concentration and increased startle response.  He endorsed hypervigilance to people being behind him.  The examiner noted that there were symptoms of anxiety; suspiciousness; mild memory loss, such as forgetting names, directions, or recent events; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like setting; persistent delusions or hallucinations; and grossly inappropriate behavior.  The examiner opined that the Veteran's psychiatric symptoms result in occupational and social impairment with reduced reliability and productivity and would not render the Veteran unable to secure and maintain gainful employment.

After thorough consideration of the evidence of record, the Board concludes that the most probative evidence of record does not show that it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation due solely to the service-connected disability.  Specifically, the record shows that the Veteran's PTSD with psychotic disorder NOS manifested in ways that limited the Veteran's capacity for social interaction and for concentration.  However, his capacity for social interaction and for concentration was not so limited that he could not perform unskilled work that involved limited interaction with others.  In that regard, the Board notes that the record shows that, despite his PTSD with psychotic disorder NOS, the Veteran had been cooperative with treatment providers and VA examiners at all times, and had been able to engage in social activities with others while he was living at the assisted living facility and after he began living independently.  In addition, he had engaged in leisure activities that involved some amount of concentration, to include watching television, fishing, attending sporting events, and spending time at the library.  Thus, the evidence indicates that he would be able to perform unskilled work involving limited social interaction, such assembly or inspection work.

Furthermore, the record does not show that the Veteran's PTSD with psychotic disorder NOS causes any physical impairment that limits the Veteran's ability to work.

Accordingly, the record shows that the Veteran's PTSD with psychotic disorder NOS symptomatology negatively impacted his ability to interact socially and his ability to concentrate.  However, the record shows that the Veteran was able to interact with others in an appropriate manner, and could concentrate at a level consistent with at least unskilled work.  The Veteran had no demonstrated physical limitations that have been medically attributed to his service-connected disability.  The record therefore does not show that the Veteran was unable to secure or follow a substantially gainful occupation.  Rather, the record shows that the Veteran was able to secure or follow an unskilled job involving little social interaction, such assembly or inspection work.

In arriving at this conclusion, the Board has considered the Veteran's education and occupational background.  The Veteran has a high school education with two years of college.  He has not worked since 1996.  Neither the Veteran's education nor his past work experience negatively affected his ability to secure and follow a substantially gainful occupation that was unskilled in nature and involved limited social interaction.  A high school education would not prevent the Veteran's from entering into unskilled work.  In addition, the Veteran's level of social function, as demonstrated in the medical evidence of record, would not preclude securing or following a substantially gainful occupation involving limited social interaction.

The Board notes the October 2007 field report that indicated that employment or training for gainful employment was not feasible due to the Veteran's disabilities.  However, the evidence, when taken together, suggests that the Veteran's combined service- and nonservice-connected disabilities led to this conclusion.  

The Board has also considered the relevant opinion evidence.  In her September 2016 psychological evaluation report, Dr. Jenkins opines that the Veteran could not have sustained gainful employment at any point after 1996, as his psychiatric symptoms resulted in markedly impaired social relationships, bizarre and aggressive behaviors, and consistent psychosis.  Dr. Jenkins also cited the fact that the Veteran has not worked since 1996 as a basis for her opinion that the Veteran has been unable to work since 1996.  However, as discussed above, Dr. Jenkins based her opinion at least in part on the Veteran's symptomatology before and after the period at issue.  She did not explain how such symptomatology reflects the Veteran's functioning during the period at issue.  In addition, at least some of her conclusions are inconsistent with the facts of the case or with other reasonable interpretations of the facts.  As explained above, the evidence dating during the period at issue does not support Dr. Jenkins's opinion.  Therefore, the Board does not assign probative value to Dr. Jenkins's opinion as it relates to the Veteran's ability to secure or follow a substantially gainful activity during the period at issue.  See Nieves- Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444.

The Board acknowledges that the Veteran was found disabled for SSA purposes.  VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  In this case, the SSA determination was made in December 1998 based on the Veteran's then-current level of impairment, as shown in evidence available at the time.  The determination has little relevance to the question of whether the Veteran was unable to secure or follow a substantially gainful occupation during the period from December 13, 2006, to May 17, 2012.  The Board therefore does not find SSA's determination to be probative in showing that the Veteran was entitled to a TDIU during the period at issue under the statutes and regulations pertinent to VA's decision making and based on the record currently before the Board.

The Board has also considered the Veteran's lay statements that his service-connected disability prevented him from securing or following substantially gainful employment.  However, the Veteran's statements are contrary to the evidence of record.  In addition, the Board notes that, on the May 2012 VA Form 21-8940, the Veteran indicated that he could not secure or follow any substantially gainful occupation in part due to physical weakness.  There is no competent evidence of record showing that the Veteran's PTSD with psychotic disorder NOS caused physical weakness or any other physical limitation.  Consequently, the Board finds the Veteran's statements concerning his unemployability due to service-connected disability inconsistent with the clinical evidence of record.  As such, the Board does not assign significant probative value to the Veteran's statements in this regard.

The Board also acknowledges that the March 2004 rating decision awarded the Veteran entitlement to a nonservice-connected pension from December 23, 1996, based on schizophrenia and anxiety, and that the award of that benefit included a legal finding that the Veteran was unemployable.  However, that decision was made based on the Veteran's level of disability at the time, as shown in evidence available at the time.  The determination does not reflect consideration of the question of whether the Veteran was unable to secure or follow a substantially gainful occupation during the period from December 13, 2006, to May 17, 2012.  A finding that that the Veteran may have been unemployable for purposes of awarding a nonservice-connected pension in March 2004 does not necessarily compel a finding of unemployability at a later time.  The Board herein bases its decision on the relevant evidence of record and is not bound by the determinations made in the March 2004 rating decision.  As discussed above, based on the evidence of record, the Board concludes that the Veteran was capable of securing or following a substantially gainful occupation of an unskilled nature and involving little social interaction, such assembly or inspection work.

The Board recognizes that the Veteran has not worked since 1996.  However, the fact that he was not working does not by itself demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation during the relevant period.  In the above discussion, the Board detailed the effect the Veteran's service-connected disability had on his ability to secure or follow a substantially gainful occupation.  The Board has acknowledged the functional limitations the disability caused.  The Board has further acknowledged that the Veteran likely also would have difficulty with social interaction and concentration due to his service-connected disability.  Although the record shows that the Veteran has not worked in several years, it also shows that, overall, the Veteran's psychiatric symptomatology would not prevent him from securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction, such assembly or inspection work.  Accordingly, the Board finds the fact that the Veteran had not been able to work for several years to be less probative than the clinical evidence of record for the time period in question.

The Board also recognizes that the Veteran's service-connected disability negatively affects his ability to work.  However, the sole fact that a claimant has occupational impairment is not enough to warrant the grant of a TDIU.  A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, 4 Vet. App.at 363.  In this case, the Veteran's PTSD with psychotic disorder NOS was rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, from December 13, 2006, to May 17, 2012.  As discussed above, the rating criteria for Diagnostic Code 9411 expressly contemplate symptomatology that would impact a veteran's ability to work.  The Veteran's 50 percent schedular rating for his service-connected PTSD with psychotic disorder NOS adequately addresses his impaired industrial capacity.  The probative evidence of record shows that the Veteran for this time period was capable of securing and following a substantially gainful occupation that was of an unskilled nature and involved little social interaction despite his service-connected disability.

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disability, during the relevant period.  The Veteran was limited to unskilled work involving little social interaction, such assembly or inspection work.  He did not have any physical limitations that are attributable to his service-connected disability.  He has a high school education with two years of college.  Although the Veteran would be unable to secure or follow skilled or semiskilled work or work involving regular social interaction, he would not be unable to secure or follow unskilled employment involving little social interaction.

The Veteran did not meet the percentage criteria under 38 C.F.R. § 4.16(a), and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disability.  Thus, the Board finds that the issue need not be referred to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with psychotic disorder NOS from December 13, 2006, to May 17, 2012, is denied.

Entitlement to a TDIU from December 13, 2006, to May 17, 2012, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


